ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Feb 2022 has been entered.  
Response to Amendment
The Amendment filed 14 Feb 2022 has been entered.  Claims 1-22 and 24-27 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Harman, Kaiser, Parker, Kolanek, Kapusta, Oder, nor Pollach, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“to detect, in response to the information, a change related to at least one object within a at least a first one of the fields of regard;
to steer, in response to the detection of the change, the at least one first transmit beam and the at least one first receive beam over the at least a first one of the fields of regard according to a first value of an update rate, and 
at least a first other one of the fields of regard according to a second value of the update rate, and 
to steer the at least one first transmit beam and the at least one first receive beam over the at least a first one of the fields of regard according to a third value of the update rate a time after detecting the change”. 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2- 7, 9-14, and 16-22 and 24-27 depend on claims 1, 8, and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donald HB Braswell/Examiner, Art Unit 3648